Judgment, Supreme Court, New York County (Carol Berkman, J.), rendered August 1, 1995, convicting defendant, after a jury trial, of robbery in the first and second degrees, and sentencing him to concurrent terms of 5 to 15 years, unanimously affirmed.
*158The verdict was based on legally sufficient evidence and was not against the weight of the evidence. The evidence supported defendant’s conviction of robbery father than attempted robbery based upon his role in the theft of car keys (see, People v Laster, 241 AD2d 306, lv denied 90 NY2d 941). The showup procedure was not unduly suggestive and was permissible given the fact that the victim identified defendant within 10 minutes of the robbery and only a short distance from where the crime had occurred (see, People v Duuvon, 77 NY2d 541). Defendant failed to preserve his current challenges to the prosecutor’s summation due to his failure to object, or failure to request further relief after the objection was sustained (People v Medina, 53 NY2d 951). In any event, the claims would not warrant reversal. We perceive no abuse of sentencing discretion. Concur — Nardelli, J. P., Wallach, Tom and Andrias, JJ.